DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the interior of the flexible implant” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the interior of the flexible implant” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the interior of the flexible implant” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the distal portion" and “the proximal portion” in lines 9-10.  There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh US 6346117 in view of Berenstein et al. US 7695488.
Regarding claim 1, Greenhalgh discloses a method for occluding an aneurysm can comprise: delivering a flexible implant 42 through a longitudinal lumen 34 to an aneurysm (figure 6), wherein the flexible implant has a compressed first configuration as it is delivered through the lumen (figure 5); inserting the flexible implant into the aneurysm sac from the lumen (figure 6), wherein the flexible implant self-expands into an expanded second configuration in the aneurysm sac (column 5, lines 43-45); delivering embolic members and/or embolic material through an opening in the flexible implant into the interior of the flexible implant (column 3, line 66-column 4, lines 1, supplemental filaments are positioned interiorly of the bag or implant), wherein accumulation of embolic members and/or embolic material inside the flexible implant causes the flexible implant to further expand into a third configuration in the aneurysm sac, wherein the third configuration is larger than the second configuration, and wherein the third configuration conforms to the walls of the aneurysm sac more closely than the second configuration (column 3, lines 51-65; supplemental filaments augment support and assist in expanding into a larger diameter upon release from the catheter lumen); closing the opening through the flexible implant (column 9, lines 36-38, opening 62 is closed off due constriction 70); and detaching and withdrawing the lumen from the flexible implant (figure 7, column 9, lines 35-36; catheter withdrawn from the artery).  
Greenhalgh fails to explicitly disclose the aneurysm being a cerebral aneurysm.  
Berenstein et al. teaches a method of occluding any vascular cavities or aneurysms, being a localized stretching or distension of an artery, for example, small spherical distensions that occur in the vessels of the brain or a cerebral aneurysm (column 1, lines 10-22), and inserting comprising inserting a flexible implant into a cerebral aneurysm sac 16 (figures 1A-1C). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Greenhalgh to occlude an aneurysm being a cerebral aneurysm, as taught by Berenstein et al. that occlusion of aneurysms are known within various vessels including vessels in the brain, or occlusion of cerebral aneurysms, or other various locations or vessels within the body.
Regarding claims 2 and 3, Greenhalgh discloses a method for occluding a cerebral aneurysm can comprise: delivering a flexible implant 42 through a longitudinal lumen 34 to an aneurysm, wherein the flexible implant has a radially-constrained first configuration as it is delivered through the lumen (figure 5); inserting the flexible implant into the aneurysm sac from the lumen (figure 6), wherein the flexible implant self-expands in the aneurysm sac into a second configuration which is symmetric with respect to the implant's longitudinal axis (figure 6, column 5, lines 43-45); delivering embolic members and/or embolic material through an opening in the flexible implant into the interior of the flexible implant (column 3, line 66-column 4, lines 1, supplemental filaments are positioned interiorly of the bag or implant), wherein accumulation of embolic members and/or embolic material causes the flexible implant to further expand into a third configuration in the aneurysm sac (column 3, lines 51-65; supplemental filaments augment support and assist in expanding into a larger diameter upon release from the catheter lumen); closing the opening through the flexible implant (column 9, lines 36-38, opening 62 is closed off due constriction 70); and detaching and withdrawing the lumen from the flexible implant (figure 7, column 9, lines 35-36; catheter withdrawn from the artery).
Greenhalgh fails to explicitly disclose the aneurysm being a cerebral aneurysm, the third configuration in the aneurysm sac being asymmetric with respect to the implant’s longitudinal axis, or wherein a distal portion of the flexible implant from the second configuration to the third configuration is greater than the proximal portion of the flexible implant from the second configuration to the third configuration.  
Berenstein et al. teaches a method of occluding any vascular cavities or aneurysms, being a localized stretching or distension of an artery, for example, small spherical distensions that occur in the vessels of the brain or a cerebral aneurysm (column 1, lines 10-22), and inserting comprising inserting a flexible implant into a cerebral aneurysm sac 16 (figures 1A-1C). Berenstein et al. further discloses a method of occluding a flexible implant 24 and expanding the flexible implant to a second configuration which is symmetric (for example, figure 2B) and a third configuration within the aneurysm sac which is asymmetric with respect to the implant's longitudinal axis (column 5, lines 1-12; once expanded, the embolic material further expands the implant to expand and conform to the shape of the aneurysm sac, the shape of the sac may be asymmetric, as shown in figures 2C, 2D), a distal portion of the flexible implant from the second configuration to the third configuration is greater than the proximal portion of the flexible implant from the second configuration to the third configuration (can consider the proximal portion to be the portion surrounding the neck, where the liner 42 is located; figures 2A, 2B; the distal portion being the rest of the aneurysm sac which expands a greater distance to fill the entirety of the aneurysm sac, figure 2C).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Greenhalgh to occlude an aneurysm being a cerebral aneurysm, as taught by Berenstein et al. that occlusion of aneurysms occur within various vessels including vessels in the brain, or occlusion of cerebral aneurysms, or other various locations or vessels within the body, and to expand the flexible implant to a shape which is asymmetric with respect to the implants longitudinal axis and having a distal portion having a greater expansion, in order to expand and conform to the shape of the interior perimeter of the aneurysm sac. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.L/               Examiner, Art Unit 3771   

/DIANE D YABUT/               Primary Examiner, Art Unit 3771